Citation Nr: 9924456	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right total knee 
replacement secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1963 to 
October 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
that the appellant's right total knee replacement was 
proximately caused by his service-connected left knee 
disability, or that the service-connected left knee 
disability aggravates the appellant's nonservice-connected 
right knee disability.


CONCLUSION OF LAW

A well grounded claim for service connection for right total 
knee replacement secondary to service-connected left knee 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999); Allen v. Brown, 7 Vet.App. 439 (1994) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from November 1963 to 
October 1965.  A left knee medial meniscectomy was performed 
in 1965.

Private treatment records dated June 1994 from the Pierce 
Walk-In Clinic and C. Viado, M.D., reflect that the appellant 
was seen for a twisted right knee, diagnosed as a sprain.  
Copies of treatment records from N. Palmeri, M.D., were 
included.

Private treatment records dated June 1994 to January 1995 
from Dr. Palmeri reflect that the appellant sustained a 
twisting right knee injury while lowering a heavy piece of 
equipment at his place of employment.  It was noted that the 
appellant worked as a pipefitter.  The appellant underwent 
arthroscopic surgery in June 1994 and did well post 
operatively.  In October 1994, the appellant had reportedly 
"reached the point of maximum medical improvement" and it 
was noted that "the overall medical picture suggests the 
patient is very grossly obese and out of shape and this is 
more likely to impede his work capacity than his right knee 
injury."

A private treatment report dated April 1995 from E. Spievack, 
M.D., reflects that the appellant, a very angry 328-pound 
male, was evaluated at the request of the insurance company.  
The impression was status post arthroscopy, with reported 
medial and lateral partial meniscectomies, an abrasion of the 
lateral femoral condyle, along with obesity.  The plan was 
weight reduction and pool therapy.

Report of VA examination dated August 1995 reflects that the 
appellant had a history of left knee surgery in service and 
that he recently injured his right knee, which required 
arthroscopic surgery.  It was noted that the right knee 
injury/disability was not related to the left knee.  
Following physical and x-ray examination, the impression was 
status post medial meniscectomy of the left knee with 
increasing degeneration of the medial joint space, probably 
due to marked obesity.  The impression was also some collapse 
of the medial joint space on the right knee secondary to 
medial and lateral meniscal injury.  The examiner stated that 
" I don't feel that the right knee symptoms are secondary to 
the problems of the service connected left knee."

By a rating decision dated September 1995, service connection 
was established for left knee disability.

VA outpatient treatment records dated August 1995 to May 1996 
are negative for findings relating the onset of right knee 
disability to the appellant's service-connected left knee 
disability, or suggesting aggravation of the nonservice-
connected right knee by the service-connected left knee.   In 
November 1995, the appellant stated that he favored the left 
knee due to service injury until he sustained an injury to 
his right knee at work 2 years earlier.

In June 1996, a personal hearing was conducted.  The 
appellant argued that his right knee disability was caused by 
overuse and weight shifting because of his service-connected 
left knee disability.

VA outpatient treatment records dated June 1996 to April 1998 
are negative for findings relating the onset of right knee 
disability to the appellant's service-connected left knee 
disability, or suggesting aggravation of the nonservice-
connected right knee by the service-connected left knee.  The 
appellant underwent a left total knee replacement in March 
1997.

In June 1997, treatment records dated June 1994 to August 
1996 from the Lawnwood Regional Medical Center and R. Grober, 
M.D., were received.  These records reflect that the 
appellant denied any right knee pain prior to his work 
related injury.  These records further reflect that he had a 
repeat arthroscopy on the right in August 1995 and that he 
underwent a right total knee replacement in August 1996.

In January 1999, a video conference hearing was conducted.  
The appellant testified that he believed his right knee 
disability was caused by his favoring his service-connected 
left knee, and that the VA physician (Dr. Vatter) treating 
his left knee disability had also said so.  The appellant 
reported that he requested a written statement from Dr. 
Vatter to the effect that his left knee disability caused his 
right knee disability but he declined to provide the 
requested opinion.


ANALYSIS

The appellant seeks service connection for right total knee 
replacement secondary to service-connected left knee 
disability.  Service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Also, in Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc), the Court held that where service connection is sought 
on a secondary basis, service connection could be granted for 
disability which is not only proximately due to or the result 
of a service-connected condition, but could also be granted 
where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceed "the degree of 
disability existing prior to the aggravation."

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the claim for service connection on a secondary 
basis is not well grounded because competent medical evidence 
has not been presented showing that the appellant's right 
knee disability was proximately caused by his service-
connected left knee disability, or that the service-connected 
left knee disability aggravates the appellant's nonservice-
connected right knee disability.  See 38 C.F.R. § 3.310(a) 
(1999); see also Allen supra.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of a right knee 
disorder and his service-connected left knee disability.  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

Accordingly, in view of the absence of objective medical 
evidence establishing medical causality related to the 
appellant's service-connected right knee disability, the 
claim is not well grounded.  See Grivois v. Brown, 6 Vet.App. 
136 (1994).  Additionally, the appellant has not alleged nor 
does the objective medical evidence of record show that the 
service-connected left knee aggravates the appellant's 
nonservice-connected right knee.  So, again, the claim is not 
well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its April statement 
of the case and supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.



ORDER

Service connection for right total knee replacement secondary 
to service-connected left knee disability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

